DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 311HL and 341HL.  
The drawings are objected to because Fig. 10C appears to have two incorrect reference numbers. As can be seen below, Fig. 10 has two instances of reference number 311HR. The left instance appears to be incorrect and appears as though it should be 311HL, not 311HR. Also, Fig. 10C currently has reference number 341HR showing a height of the movable latch, but the height shown appears to be of the left section and as such should be 341HL not 341HR.

    PNG
    media_image1.png
    359
    638
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Specification
The disclosure is objected to because of the following informalities: Page 4, Lines 5-7 state “The height (341HL) of the right section (341R) of the horizontal protrusion (341) is equivalent or smaller than the height (31 HR) of the left section of the horizontal arm (311).” This appears to be incorrect, the Examiner believes this should state “The height [[(341HL)]] (341HR) of the right section (341R) of the horizontal protrusion (341) is equivalent or smaller than the height [[(311 HR)]] (311HL) of the left section of the horizontal arm (311).”  
Appropriate correction is required.


Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they 
Misnumbered claim 0 been renumbered claim 1.

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: Closest prior art – Sze (US 2013/0037540) teaches a storage box, comprising: a container that is designed to contain materials, a lid that is designed to cover and seal a top opening of the container and a circular seal that is designed to enclose the lid; wherein the container includes the top opening and an inner peripheral shoulder on which the lid is designed to be positioned; wherein the lid includes a bottom plate, a top plate, a top plate anchor and a movable latch. However, Sze fails to teach the bottom plate includes a horizontal arm that is projected from the bottom plate in a way that a height of a left section of the horizontal arm is bigger than a height of a right section of the horizontal arm, and an inclined middle section of the horizontal arm inclines and descends from left to right; wherein the top plate includes a central hole and one or more connectors that are designed to connect the top plate to the top plate anchor; wherein the top plate anchor is designed to be connected to the top plate by one or more connecting means that correspond with the connectors of the top plate; wherein the movable latch includes a horizontal protrusion that is projected from the movable latch in a way that a left section of the horizontal protrusion is flat and an inclined right section of the horizontal protrusion inclines and descends from left to right; wherein a height of a right section of the horizontal protrusion is equivalent or smaller than the height of the left section of the horizontal arm; wherein the movable latch is designed to be .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
See the above drawing, specification, and claim objections.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733